—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1998, which, inter alia, ruled that claimant’s request for a hearing was untimely.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant’s request for a hearing was untimely (see, Matter of McGee [Commissioner of Labor], 256 AD2d 710, Iv denied 93 NY2d 803). Claimant admitted that he received and read two determinations dated August 21, 1997 from the local unemployment insurance office informing him that, inter alia, he was ineligible to receive unemployment insurance benefits because he was not totally unemployed during the time periods at issue. Although both determinations notified claimant of his right to request a hearing not later than 30 days from the date of the notices, he failed to request a hearing until December 5, 1997, claiming that he “thought [he] had a lot of time”. The record reveals no evidence supporting a reasonable excuse which prevented claimant from requesting a hearing within the 30-day time period provided by Labor Law § 620 (1) (a) (see, Matter of Dugan [Sweeney], 232 AD2d 706; Matter of Vaknin [Sweeney], 231 AD2d 771). Based on this record, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.